Pottle, J.
1. A contract for the sale of “one ear No. 2 white corn, 1,000 bu. bulk price 91 1/4 cts. per bushel f. o. b. East Point, Ga.,” is not complied with by tendering at the point of delivery a ear containing 1,071 bushels of corn of the quality contracted for.
2. The contract being unambiguous, evidence of a custom of the trade that in sales of the character involved there might be a variance in the quantity contracted for, of from 50 to 100 bushels, was not admissible.
3. Eailure by the purchaser to assign the variation in quantity as a reason for his refusal to accept is not a waiver of his right, when sued for the purchase-price, to plead the failure of the seller to comply with the contract with respect to the quantity tendered. Judgment affirmed.